Case: 2:18-cv-00190-MHW-CMV Doc #: 79-1 Filed: 06/29/20 Page: 1 of 1 PAGEID #: 1007




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

  PHILIP CHARVAT, on behalf of himself                  CASE NO. 2:18-CV-190-MHW
  and others similarly situated,

                        Plaintiff,
                                                        JUDGE MICHAEL H. WATSON
                v.
                                                        MAGISTRATE JUDGE CHELSEY M.
  THE SOUTHARD CORPORATION, et al.,                     VASCURA

                        Defendants.

               ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION
                 FOR EXTENSION OF AMENDED CASE SCHEDULE

        For good cause shown, Defendants’ Unopposed Motion for Extension of the Amended

 Case Schedule is GRANTED. The case schedule set forth in the Court’s Order Granting

 Plaintiff’s Motion to Extend Deadlines entered on June 17, 2020 (Doc. No. 78) is hereby amended

 as follows:

                                                     PREVIOUSLY          EXTENDED TO:
                                                     SET FOR:

  Rebuttal Expert Report Deadline:                   July 17, 2020       August 17, 2020

  Discovery Deadline:                                August 3, 2020      September 3, 2020

  Motion to Certify Class:                           September 4, 2020   October 5, 2020

  Defendants’ Memorandum in Opposition to
  Motion to Certify Class:                           October 16, 2020    November 16, 2020

        The deadline for filing dispositive motions, set for 60 days after the Court’s ruling on

 Plaintiff’s Motion to Certify, remains unchanged.

        IT IS SO ORDERED.



                                                      ____________________________________
                                                       UNITED STATES MAGISTRATE JUDGE
